 1                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF ARIZONA
 2
                                                      )   Chapter: 13
 3   In re:                                           )   Case No. 2:20-bk-07377
                                                      )
 4   FERNANDO PULIDO                                  )   NOTICE OF HEARING ON MOTION
                                                      )   TO CONTINUE AUTOMATIC STAY
 5                                                    )
     and                                                  AFTER PRIOR DISMISSAL WITHIN
                                                      )   YEAR OF FILING
 6                                                    )
     NAYELI PULIDO,
                                                      )
 7                                                    )
     Debtors                                          )
 8

 9   PLEASE TAKE NOTICE that on July 16, 2020 at 11:30 a.m. a hearing will be had on
     Debtor’s Motion to Continue Automatic Stay After Prior Dismissal Within Year of Filing.
10

11
     Per the Court's General Order 20-3 all appearances will be by phone, the parties are to call 877-
12
     402-9757, access code 4376956 a few minutes prior to the hearing time
13

14   The Motion is based upon this Notice, the facts alleged in the Motion and Debtors Schedules
     filed in this case. Copies of these pleadings, if not served upon you, may be obtained by
15
     contacting the undersigned counsel or viewed at the United States Bankruptcy Court at 230 N.
16
     First Avenue, Phoenix Arizona.
17

18   Your rights may be affected. You should read these papers carefully and discuss them with your
     attorney if you have one in this bankruptcy case. If you do not want the Court to grant the relief
19
     consider your view, you or your attorney must attend the Hearing. If you or your attorney do not
20
     attend the Hearing, the Court may grant the relief requested in the Motion
21            Dated: July 13, 2020
22                                                        Respectfully submitted:

23
                                                          /s/ Tom McAvity     ______
                                                          Tom McAvity, 034403
24                                                        Phoenix Fresh Start Bankruptcy
                                                          4602 E Thomas Rd, Ste S-9
25
                                                          Phoenix, AZ 85018
     Debtor’s Motion to Continue Stay
                                                                Phoenix Fresh Start Bankruptcy
                                                                4602 E Thomas Rd. Ste. S-9
                                                                Phoenix, AZ 85018
     Case 2:20-bk-07377-PS              Doc 19 Filed 07/13/20 Entered 07/13/20 11:09:28 Desc
                                         Main Document     Page 1 of 6
 1
                                         CERTIFICATE OF SERVICE
 2
           Original of the foregoing filed ECF and Copies mailed/emailed on this the 13th day of July
 3   2020 to:
 4
     U.S. Trustee
 5   230 North First Avenue
     Suite 204
 6   Phoenix, Arizona 85003
     USTPRegion14.PX.ECF@USDOJ.GOV
 7
     Russell Brown
 8
     Chapter 13 Trustee
 9
     3838 North Central Avenue
     Phoenix, AZ 85012
10   mail@ch13bk.com

11   Carvana
     PO Box 29018
12   Pnoenix AZ 85038
     dl-collectionsbankruptcyteam@drivetime.com
13
     Creditors appearing on
14
     the attached Master Mailing List
15
     /s/ Tom McAvity
16

17

18

19

20

21

22

23

24

25

     Debtor’s Motion to Continue Stay
                                                                Phoenix Fresh Start Bankruptcy
                                                                4602 E Thomas Rd. Ste. S-9
                                                                Phoenix, AZ 85018
     Case 2:20-bk-07377-PS              Doc 19 Filed 07/13/20 Entered 07/13/20 11:09:28 Desc
                                         Main Document     Page 2 of 6
Pulido, Fernando and Nayeli - 2:20-bk-07377


    x
    a
    M
    s
    A
    o
    t
    i
    d
    e
    r
    C
    {
    1
    k
    b
    }




ACCOUNT RESOLUTION SERVICES
ATTN: BANKRUPTCY
PO BOX 459079
SUNRISE FL 33345


AMERICAN HONDA FINANCE
ATTN: BANKRUPTCY
PO BOX 168088
IRVING TX 75016


ARIZONA DEPARTMENT OF REVENUE
P.O. BOX 52016
PHOENIX AZ 85038-9204


BROWNS COLLECTION SVC
1700 S 1ST AVE
YUMA AZ 85364


BUREAU OF MEDICAL ECONOMICS
ATTN: BANKRUPTCY
PO BOX 20247
PHOENIX AZ 85036


CAPITAL ONE
ATTN: BANKRUPTCY
PO BOX 30285
SALT LAKE CITY UT 84130


CAPITAL ONE/HELZBERG
ATTN: BANKRUPTCY
PO BOX 30285
SALT LAKE CITY UT 84130


CARVANA
PO BOX 29018
PHOENIX AZ 85038


CBCS
250 E BROAD ST #4
COLUMBUS OH 43216


CHILDRENS PLACE
500 PLAZA DRIVE
SECAUCUS NJ 07094



        Case 2:20-bk-07377-PS   Doc 19 Filed 07/13/20 Entered 07/13/20 11:09:28   Desc
                                 Main Document     Page 3 of 6
Pulido, Fernando and Nayeli - 2:20-bk-07377



COMENITY - VICTORIA'S SECRET
PO BOX 659728
SAN ANTONIO TX 78265-9728


COMENITY BANK
PO BOX 182789
COLUMBUS OH 43218-2789


CREDIT ONE BANK
ATTN: BANKRUPTCY DEPARTMENT
PO BOX 98873
LAS VEGAS NV 89193


CREDIT SERVICE COMPANY
ATTN: BANKRUPTCY
PO BOX 1120
COLORADO SPRINGS CO 80901


DISCOVER FINANCIAL
ATTN: BANKRUPTCY DEPARTMENT
PO BOX 15316
WILMINGTON DE 19850


EMERALD AR SYSTEMS
3636 NORTH CENTRAL AVENUE
SUITE 650
PHOENIX AZ 85012


GRANT & WEBER
ATTN: BANKRUPTCY
26610 AGOURA ROAD, SUITE 209
CALABASAS CA 91302


HUGHES FEDERAL CREDIT UNION
ATTN: BANKRUPTCY
PO BOX 11900
TUCSON AZ 85734


IRS
CENTRAL INSOLVENCY OPERATIONS
PO BOX 7346
PHILADELPHIA PA 19101-7346




       Case 2:20-bk-07377-PS   Doc 19 Filed 07/13/20 Entered 07/13/20 11:09:28   Desc
                                Main Document     Page 4 of 6
Pulido, Fernando and Nayeli - 2:20-bk-07377



KOHLS/CAPITAL ONE
ATTN: CREDIT ADMINISTRATOR
PO BOX 3043
MILWAUKEE WI 53201


LAW OFFICE OF JAMES VAUGHAN, PC
11445 E. VIA LINDA
STE 2-610
SCOTTSDALE AZ 85259


MIDLAND FUNDING
ATTN: BANKRUPTCY
350 CAMINO DE LA REINE STE 100
SAN DIEGO CA 92108


NAVIET
ATTN: CLAIMS DEPT
PO BOX 9500
WILKES-BARR PA 19773


PORTFOLIO RECOVERY
ATTN: BANKRUPTCY
120 CORPORATE BLVD
NORFOLD VA 23502


R&D WONG INVESMENTS LLC
10765 GRAND AVE
SUN CITY AZ 85351


TARGET
ATTN: BANKRUPTCY
PO BOX 9475
MINNEAPOLIS MN 55440


TINYTEETH
15661 W. ROOSEVELT STREET
GOODYEAR AZ 85338


TROJAN PROFESSIONAL SRVS
ATTN: BANKRUPTCY
PO BOX 1270
LOS ALAMITOS CA 90720




       Case 2:20-bk-07377-PS   Doc 19 Filed 07/13/20 Entered 07/13/20 11:09:28   Desc
                                Main Document     Page 5 of 6
Pulido, Fernando and Nayeli - 2:20-bk-07377



WELLS FARGO BANK NA
ATTN: BANKRUPTCY
1 HOME CAMPUS MAC X2303-01A
DES MOINES IA 50328




       Case 2:20-bk-07377-PS   Doc 19 Filed 07/13/20 Entered 07/13/20 11:09:28   Desc
                                Main Document     Page 6 of 6
